Citation Nr: 1020902	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  09-28 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (hereinafter PTSD). 

2.  Entitlement to an initial rating in excess of 10 percent 
for a postoperative fracture of the right (major) olecranon 
process/proximal ulna. 	

3.  Entitlement to an initial rating in excess of 10 percent 
for a vertebral fracture at T3-T4 with thoracic spine strain. 

4.  Entitlement to a compensable initial rating for a right 
fibular neck fracture. 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg




INTRODUCTION

The Veteran served on active duty from June 2005 to November 
2008.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2009 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO).  


FINDINGS OF FACT

1.  The Veteran's PTSD does not result in occupational and 
social impairment with deficiencies in most areas, such as 
work, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances or an 
inability to establish and maintain effective relationships. 

2.  Residuals of postoperative fracture of the right 
olecranon process/proximal ulna do not reflect limitation of 
flexion of the forearm to 90 degrees or extension to 75 
degrees.  

3.  Residuals of a vertebral fracture at T3-T4 with thoracic 
spine strain are not  shown to limit forward flexion of the 
thoracolumbar spine to 60 degrees or less; limit combined 
range of motion of the thoracolumbar spine to 120 degrees or 
less, or produce muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

4.  Residuals of a right fibular neck fracture do not result 
in flexion of the knee being limited to 45 degree or 
extension to 10 degrees.  

	CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411 (2009).    

2.  The criteria for an initial rating in excess of 10 
percent for postoperative fracture of the right (major) 
olecranon process/proximal ulna are not met. 38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, DCs 
5206, 5207 (2009).  

3.  The criteria for an initial rating in excess of 10 
percent for a vertebral fracture at T3-T4 with thoracic spine 
strain are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, DC 5235 (2009).   

4.  The criteria for a compensable initial rating for a 
fibular neck fracture are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, DCs 5260, 5261 
(2009).    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The Federal Circuit has held, however, 
that 38 U.S.C. § 5103(a) does not require VA to provide 
further notice under the VCAA upon receipt of a notice of 
disagreement with the rating and effective date assigned by a 
RO for an award of benefits.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  This is because once the rating 
decision was made awarding service connection, an effective 
date, and a disability evaluation, 5103(a) notice had served 
its purpose, as the claim had already been substantiated.  
See Sutton v. Nicholson, 20 Vet. App. 419 (2006).  This is 
the case here. 

As for the duty to assist, the service treatment reports, VA 
clinical reports dated through June 2009 and reports from VA 
examinations conducted in October 2008 have been obtained.  
These reports contain sufficient clinical findings as to the 
severity of the service connected disabilities at issue to 
determine the proper ratings to be assigned for these 
conditions.  As there is no indication that there are 
additional records that need to be obtained that would assist 
in the adjudication of the claims, the duty to assist has 
been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

As the Veteran appealed the initial ratings assigned for the 
disabilities at issue, the entire body of evidence is for 
equal consideration with respect to the claims.  Consistent 
with the facts found, the ratings assigned for the conditions 
at issue may be higher or lower for segments of the time 
under review on appeal, i.e., the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); See Hart v. 
Mansfield, 21 Vet App 505 (2007) (staged ratings are 
potentially applicable in cases not involving the assignment 
of an initial rating.)  


A.	PTSD 

According to the applicable criteria, occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms of PTSD as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships warrant a 50 percent disability rating.  
38 C.F.R. § 4.130, DC 9411. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

The service treatment records reflect a psychiatric 
evaluation in March 2008 to assess neurocognitive and 
emotional changes following the Veteran's exposure to 
improvise explosive devices (IEDs) while serving in combat in 
Iraq with the United States Marine Corps.  PTSD was diagnosed 
following this evaluation, and PTSD was also diagnosed, along 
with Panic Disorder without agoraphobia and Depressive 
disorder NOS, following an October 2008 VA examination.  
Thereafter, service connection for the conditions diagnosed 
at the October 2008 VA examination was granted by a January 
2009 rating decision, and a 50 percent rating was assigned. 

As for the propriety of the 50 percent rating, the severity 
of the Veteran's PTSD was reflected at the October 2008 VA 
examination by a Global Assessment of Functioning (GAF) score 
of 50, which represents "serious" impairment of social and 
occupational functioning.  See Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994), discussed in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The 
examiner stated the Veteran was intermittently unable to 
perform the activities of daily living due to his 
psychological problems, and that the "best description" of 
his psychiatric impairment was that there was reduced 
reliability and productivity.  He stated that this assessment 
was supported by symptoms of panic attacks occurring more 
than once a week, disturbances of motivation or mood and 
severe anxiety and PTSD.  Clearly, this assessment matches 
the criteria for a 50 percent rating for PTSD under the 
applicable rating criteria set forth above.  

The examiner in October 2008 also stated that the Veteran had 
no trouble understanding commands and that he did not appear 
to pose any threat of danger to himself or others.  He 
indicated the prognosis was fair if the Veteran took his 
medications and continued in psychological treatment.  Upon 
mental status examination in October 2008, the Veteran was 
oriented normally and maintained an appropriate appearance 
and hygiene.  Behavior was appropriate and the eye contact 
was good.  Affect and mood were abnormal with anxiety.  
Communication, speech, and concentration were normal.  No 
suspiciousness or hallucination history were present and no 
delusions or hallucinations were observed.  There were no 
obsessional rituals, thought process was appropriate, and 
judgment was not impaired.  Abstract thinking and memory were 
normal.  There were passive thoughts of death, with the 
Veteran having thoughts that he would be "better off" dead 
but not by his own hand.   

Inspection of the criteria for a 70 percent rating shows that 
the findings from the October 2008 VA examination do not meet 
the cluster of symptomatology required for such a rating.  In 
this regard, the examiner specifically found that judgment, 
mood, communication and thought processes were normal, that 
there was no active suicidal ideation or obsessional rituals, 
and that the Veteran's personal appearance and hygiene were 
normal.  Moreover, the examiner's prognosis appears to be 
accurate, as the record reflects that following episodes of 
VA psychiatric outpatient treatment, the Veteran by June 2009 
was feeling "much better" with regard to his anxiety, and 
that he was sleeping better and had finished class 
instruction with A's.  The GAF score of 65 at that time also 
reflected improvement, as this score is indicative of between 
moderate and mild impairment of social and occupational 
functioning.  In short, the symptomatology required for a 70 
percent rating is simply not demonstrated by the clinical 
evidence of record as summarized above at any point during 
the time frame relevant on appeal.  As such, the Board finds 
that the criteria for a 70 percent rating under the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(hereinafter Ratings Schedule) are not met.  
38 C.F.R. § 4.130, DC 9411. 

B.  Fracture of the Right Olecranon Process/Proximal Ulna

Flexion of the minor or major forearm to 100 degrees warrants 
a 10 percent disability rating (the Veteran is right-handed).  
Flexion of the minor or major forearm limited to 90 degrees 
warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, 
DC 5206.  

Extension of the minor or major forearm to 45 and 60 degrees 
warrants a 10 percent disability rating.  Extension of the 
minor or major forearm to 75 degrees warrants a 20 percent 
disability rating.  38 C.F.R. § 4.71a, DC 5207.  

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when 
limitation of motion due to arthritis is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  

The Veteran sustained a comminuted fracture of the olecranon 
process of the proximal right ulna as a result of an IED 
explosion during service.  Multiple surgeries were performed 
for residuals of this fracture thereafter, and the Physical 
Evaluation Board examination completed in July 2008 listed 
the diagnosis as status post open right olecranon fracture 
with open reduction internal fixation and subsequent removal 
of hardware and chronic right flexion contracture. 

After service, the Veteran described residuals of these 
fracture to a VA examiner in October 2008 as including pain 
in the posterior portion of the elbow that was constant and 
that traveled to his neck.  He describe the pain as 8 out of 
10 and stated that he cannot perform all the activities he 
used to be able to perform, particularly that involving use 
of the right arm.  Physical findings at the time of the 
examination included tenderness over the olecranon process of 
the right elbow and motion in the forearm to 145 degrees of 
flexion and extension to 20 degrees with pain at the ends of 
each motion.  There was a full range of motion in the right 
wrist.  Repetitive use or the right elbow produced pain, 
fatigue, weakness, and lack of endurance, and the examiner 
stated that the main component of the injury was pain without 
any additional limitation of motion.  Following this 
examination, service connection for a postoperative fracture 
of the right (major) olecranon process/proximal ulna was 
granted by the January 2009 rating decision, and a 10 percent 
rating was assigned under DC 5206 on the basis of painful 
limited, but not compensable, motion of a major joint.  

As set forth above, increased compensation under the 
applicable rating criteria would require flexion of the 
forearm to be limited to 90 degrees or extension to 75 
degrees to warrant an increased rating under DCs 5206 or DC 
5207, respectively.  The motion shown in the right forearm 
was well beyond that required for an increased rating under 
these diagnostic codes, and the record does not otherwise 
reveal evidence of such limitation of motion. 

Review of the other potentially diagnostic codes pertaining 
to the elbow and forearm does not reveal a provision under 
which increased compensation may be assigned.  In this 
regard, ankylosis of the right elbow is not shown, thereby 
precluding increased compensation under DC 5205, and it is 
not shown that there is both flexion of the forearm that is 
limited to 100 degrees and extension to 45 degrees so as to 
warrant a higher rating under DC 5208.  The other quite 
specific criteria for disability of the elbow and forearm 
listed at DCs 5209 thru DC 5213 are also not demonstrated.  
Finally, to the extent the service connected disability could 
involve the wrist, the full range of right wrist motion shown 
at the October 2008 VA examination would preclude increased 
compensation under DC 5215.  As such, entitlement to a rating 
in excess of 10 percent for residuals of the fracture to the 
right olecranon process/proximal ulna cannot be assigned at 
any point during the time frame relevant on appeal under the 
Ratings Schedule.   

C.  Vertebral fracture at T3-T4 with Thoracic Spine Strain. 

The criteria for the rating of spinal diseases and injuries 
provide that intervertebral disc syndrome is evaluated either 
under the General Rating Formula for Disease and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243.  

The General Rating Formula for Diseases and Injuries of the 
Spine provide for a 20 percent rating for lumbar spine 
disabilities with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease if forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or, if the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or if the disability is manifested by muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 90 degrees, extension 30 degrees, left 
and right lateral flexion 30 degrees and left and right 
rotation to 30 degrees.  Id. at Note (2); see also 38 C.F.R. 
§ 4.71a, Plate V (2006).  The normal combined range of motion 
of the thoracolumbar spine is 240 degrees.  Id.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.  Each range of motion measurement is 
rounded to the nearest five degrees.  Id. at Note (4).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: Difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Id. at Note (5).  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id. 

Under the formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, if there are incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent rating is warranted.  
For purposes of evaluations under DC 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. 
at Note 1.  

The notes to the criteria for rating spine disabilities state 
that any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be rated separately, under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, DCs 5237, 5242 Note (1).  Each 
range of motion measurement is rounded to the nearest five 
degrees.  Id. at Note (4). 

The Veteran sustained vertebral compression fractures to T3 
and T4 during service as a result of another IED explosion.  
At the October 2008 VA examination, the Veteran described 
sharp and aching pain as a result of these fractures, and 
described having pain in this region at a level of 8 out 10 
that was aggravated by sleep and physical activity.  The 
physical examination of the thoracolumbar spine revealed no 
evidence of tenderness, muscle spasm, or radiation of pain on 
movement, and straight leg raising testing was negative on 
the right and left.  Motion was to 90 degrees of forward 
flexion and 30 degrees of extension and right and left 
lateral flexion and rotation.  There was no pain with motion.  
Repetitive motion yielded pain and fatigue but no weakness, 
lack of endurance or incoordination.  The main component of 
the thoracic fracture was pain, which the examiner stated did 
not result in any additional limitation of motion.  The x-
rays of the thoracic spine were negative and the physical 
examination of the spine showed a normal head position, 
symmetry in appearance and spinal motion, and well maintained 
curves.  There was no evidence of intervertebral disc 
syndrome.  

As set forth above, a rating in excess of 10 percent (20 
percent) may be assigned under the General Rating Formula for 
Disease and Injuries of the Spine if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, if the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if the disability is manifested by muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  The range of motion findings from the 
October 2008 VA examination set forth above clearly do not 
show the presence of limitation of motion that would meet the 
criteria for the next higher rating.  In addition, the 
reports from the examinations do not show spasm or an 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  No other post-service clinical 
evidence of record demonstrated entitlement to a 20 percent 
rating under the General Rating Formula for Disease and 
Injuries of the Spine.  As for entitlement to increased 
compensation for intervertebral disc syndrome, the examiner 
in October 2008 superficially ruled out such symptomatology, 
and there is otherwise no evidence of intervertebral disc 
syndrome.  As such, entitlement to a rating in excess of 10 
percent for the service connected thoracic spine residuals 
cannot be assigned at any point during the time frame 
relevant on appeal under the Ratings Schedule. 

D.  Right Fibular Neck Fracture

Under Diagnostic Code 5260, a 10 percent rating is warranted 
for knee flexion limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  A 20 percent rating under Diagnostic 
Code 5260 requires flexion to be limited to 30 degrees, and a 
30 percent evaluation is warranted when flexion is limited to 
15 degrees.  Id.  A 10 percent rating is warranted for 
limitation of extension to 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  A 20 percent rating requires extension 
to be limited to 15 degrees, and a 30 percent evaluation is 
warranted when extension is limited to 20 degrees.  Id.  The 
normal range of motion of the knee is from 140 degrees 
flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II 
(2009).  In the event of a disability manifesting both 
limitation of flexion and limitation of extension, VA is to 
provide two separate ratings under Diagnostic Codes 5260 and 
5261.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

Slight recurrent subluxation or lateral instability of a knee 
warrants a 10 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  A 20 percent rating requires moderate 
recurrent subluxation or lateral instability, and a 30 
percent evaluation is warranted for severe recurrent 
subluxation or lateral instability.  Id.  The VA General 
Counsel has issued a precedent opinion holding that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5010-5003 and 5257, 
but cautions that any such separate rating must be based upon 
additional disabling symptomatology.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63604 (1997).  

The Veteran sustained a fracture to the right fibular neck 
during service as a result of an IED explosion.  This 
fracture was said to be healed but involve chronic pain on 
the report from the July 2008 Physical Evaluation Board 
examination.  At the October 2008 VA examination, the Veteran 
stated that he had pain just below the outside of the right 
knee that was intermittent (four times a day) and can last 
for an hour.  He described the pain to be at a level of 6 out 
of 10 and reported that it was aggravated by physical 
activity and sleep.  

The physical examination in October 2008 revealed that the 
Veteran walked with a normal gait and that there was 
tenderness over the upper portion of the lateral aspect of 
the right fibula.  There was no evidence of edema, genu 
recurvatum, locking pain, crepitus or ankylosis.  Motion was 
full in the right knee without pain, to include with 
repetitive use, and repetitive use did not cause fatigue, 
weakness, lack of endurance or incoordination.  All the 
ligaments of the knee were stable and there was no valgus or 
varus deformity.  

As motion in the right knee is full, the clinical evidence 
shows that motion of the right knee does not equate with the 
loss of flexion or extension to warrant a compensable rating 
under DCs 5260 or 5261.  Additionally, as subluxation or 
instability was not demonstrated by the clinical findings on 
the VA examination reported above or otherwise, or described 
by the Veteran, entitlement to an increased rating for 
subluxation or lateral instability would not be warranted 
under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  
Accordingly, a compensable rating cannot be assigned under 
the Ratings Schedule for residuals of a right fibula neck 
fracture at any point during the time frame relevant on 
appeal.     

E.  Final Considerations

In making the above determinations with respect to the claims 
for increased ratings for the service connected orthopedic 
conditions on appeal, the Board has considered the provisions 
of 38 C.F.R. § 4.40 with regard to giving proper 
consideration to the effects of pain in assigning a 
disability rating, as well as the provisions of 
38 C.F.R. § 4.45 and the holding in DeLuca.  However, the 
clinical evidence has not shown that entitlement to increased 
compensation is warranted on the basis of loss of motion, 
weakness, excessive fatigability or lack of endurance or 
incoordination during flareups of pain after repetitive use, 
and the October 2008 VA examination reports specifically 
reflect consideration of the DeLuca criteria.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  In this case, however, the schedular 
evaluations are not inadequate.  As indicated, ratings in 
excess of those  currently assigned are provided for certain 
manifestations of the Veteran's service-connected residuals, 
but those manifestations are not present in this case.  
Moreover, the Board finds no evidence of an exceptional 
disability picture, as the service-connected residuals have 
not shown functional limitation beyond that contemplated by 
the ratings currently assigned.  Accordingly, referral of 
this decision for extraschedular consideration is not 
indicated.  

The Veteran asserts a much more debilitating condition due to 
his service connected disabilities than was demonstrated by 
the evidence cited above.  In particular, he asserts that 
PTSD is "destroying" his family relations and ability to 
maintain a normal social life.  The Board fully respects the 
Veteran's sincere assertions in this case, but finds the 
probative weight of this positive evidence to be overcome by 
the more objective negative evidence cited above.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); cf. Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Finally, in 
reaching this decision, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claims for increased 
initial ratings for PTSD, a postoperative fracture of the 
right  olecranon process/proximal ulna, a vertebral fracture 
at T3-T4 with thoracic spine strain, and a right fibular neck 
fracture, the doctrine is not for application.  Gilbert, 
supra.  













CONTINUED ON NEXT PAGE 

ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.  	

Entitlement to an initial rating in excess of 10 percent for 
postoperative fracture of the right (major) olecranon 
process/proximal ulna is denied.  	

Entitlement to an initial rating in excess of 10 percent for 
a vertebral fracture at T3-T4 with thoracic spine strain is 
denied. 

Entitlement to a compensable initial rating for a right 
fibular neck fracture is denied.  





____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


